           Case MDL No. 3004 Document 172 Filed 07/06/21 Page 1 of 2



                                        UNITED STATES JUDICIAL PANEL
                                                     on
                                         MULTIDISTRICT LITIGATION


IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                                        MDL No. 3004



                                          (SEE ATTACHED SCHEDULE)


                                CONDITIONAL TRANSFER ORDER (CTO -4)


On June 7, 2021, the Panel transferred 9 civil action(s) to the United States District Court for the Southern
District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_ (J.P.M.L. 2021). Since that time, 65 additional action(s) have been transferred to the Southern
District of Illinois. With the consent of that court, all such actions have been assigned to the Honorable
Nancy J. Rosenstengel.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Illinois and assigned to Judge Rosenstengel.
Pursuant to Rule 7. I of the Rules of Procedure of the United States Judicial Panel on Multidistrict Liti�ation.
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Illinois for the reasons stated in the order of June 7, 2021, and, with the consent of that court, assigned to the
Honorable Nancy J. Rosenstengel.
This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Illinois. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7-day
period, the stay will be continued until further order of the Panel.


                                                            FOR THE PANEL:
                     I Jul 06, 2021 I
                        �.;>:rialCE
                       .....��TIQN




                                                            John W. Nichols
                                                            Clerk of the Panel


                                                                  SOUTHERN DISlRICT OF ILLINOIS
                                                                        !I     CERT ED TRUE COPY
                                                                  By ---.:.V\J\_,A,,---____�----
                                                                  Dme ___________
        Case MDL No. 3004 Document 172 Filed 07/06/21 Page 2 of 2




IN RE: PARAQUAT PRODUCTS LIABILITY
LITIGATION                                                                       MDL No. 3004


                    SCHEDULE CTO-4 - TAG-ALONG ACTIONS


                      C,A,NO,     CASE CAPTION

ALABAMA SOUTHERN

  ALS                21-00207     Taylor v. Syngenta Crop Protection LLC et al
  ALS                21-00208     Odom v. Syngenta Crop Protection LLC et al

CALIFORNIA NORTHERN

  CAN        3       21-04140     Willey v. Syngenta AG et al
  CAN        3       21-04529     Rowan et al v. Syngenta AG et al
  CAN        4       21-04137     Bergmann v. Syngenta AG et al
  CAN        4       21-04138     Fillinghim v. Syngenta AG et al

LOUISIANA WESTERN

  LAW        1       21-01666     Causey v. Syngenta Crop Protection L L C et al
  LAW        6       21-01283     Thibodeaux et al v. Syngenta Crop Protection L L C et al

SOUTH CAROLINA

   SC        2       21-01888     Rosales v. Syngenta Crop Protection LLC et al

TENNESSEE MIDDLE

  TNM                21-00042     Morrow v. Syngenta Crop Protection LLC et al
